                                                                                   U.S. BANKRUPTCY COURT
                                                                                     DISTRICT OF OREGON
                                                                                          FILED
                                                                                        March 22, 2019

                                                                                   Clerk, U.S. Bankruptcy Court

Below is an order of the Court.



                                                                                   U.S. Bankruptcy Judge


ESCDO (4/14/17) dcm               UNITED STATES BANKRUPTCY COURT
                                           District of Oregon

In re                                                             )
 William Ronald Cooper                                            )   Case No. 18−63292−tmr7
                                          Debtor(s)               )
                                                                  )
Candace Amborn, Trustee                                           )   Adv. Proc. No. 19−06011−tmr
                                          Plaintiff(s)            )
                                                                  )
                                        v.                        )   SCHEDULING AND
William Ronald Cooper                                             )   DISCOVERY ORDER
et al.                                                            )
                                          Defendant(s)            )
                                                                  )
                                                                  )

Defendant(s) having appeared, it is now ORDERED:

1. Within 21 days of this order the parties may elect to:

    a. Submit a stipulated scheduling and discovery order specifying deadlines for: joinder of parties,
       amendments to pleadings, completion of discovery, pretrial motions, exchange of documents and
       names of witnesses that each party will rely upon as evidence in their case in chief, and submission of
       the pretrial order (or request the pretrial order be waived), together with the parties' joint estimate of
       the length of time for the trial; or

    b. If the parties are unable to agree on a scheduling order, request a conference with the Court. A
       conference will be scheduled at the request of any party.

2. Any party may file a motion requesting that the Proceeding be referred to mediation.

3. If the parties do not submit a stipulated order or request a conference, the following schedule shall apply:

    a. Discovery shall be closed 70 days after the date of this order.

    b. Joinder of parties, and/or amendment of pleadings shall be completed within 84 days of the date of this
       order.

    c. All preliminary motions shall be filed within 84 days of the date of this order. See LBR 7056−1 regarding
       Motions for Summary Judgment.

Page 1 of 2




                               Case 19-06011-tmr         Doc 14       Filed 03/22/19
   d. The parties shall exchange copies of any documents that they will seek to introduce as evidence in
      their case in chief and list of names of any witnesses that they intend to have testify in their case in
      chief within 84 days of the date of this order. Documents not so exchanged shall not be received into
      evidence and any witnesses whose names are not so exchanged shall not be allowed to testify, except
      for good cause shown or solely for the purpose of impeachment.

   e. Plaintiffs shall mark their exhibits with numbers, defendants shall mark their exhibits with letters A−B−C.
      (If there are multiple parties or numerous exhibits, contact the Judicial Assistant at 541−431−4050 for
      number assignments.) Each party shall prepare a list of their exhibits, and file an original of the list
      within 84 days of the date of this order. One copy of all exhibits (except impeachment exhibits) and a
      list of those exhibits shall also be served on each of the other parties. Additionally, three copies of all
      exhibits must be presented at the time of trial. Exhibits exceeding ten in number should be tabbed and
      presented in a three−ring binder. All objections to authenticity of documents must be made at or before
      the final pretrial conference or trial, whichever occurs first, to dispense with authenticating witnesses. In
      the absence of an objection, an exhibit will be deemed authenticated. All objections regarding
      relevance and hearsay will be raised at trial. Documents not so exchanged shall not be received into
      evidence except for good cause shown.

   f. Within 84 days of the date of this order, parties shall indicate in their exhibit list referenced above in
      paragraph 3.e., any deposition they intend to use as substantive evidence. The deposition shall be
      served on all parties, and shall be tendered to the court at the time of trial, with relevant portions
      underlined or highlighted. Three copies must be presented at the time of trial; one shall be labeled
      "original" and the others "Bench Copy". This provision is not applicable to depositions used to refresh
      recollection or for impeachment.

   g. Trial shall be set for one day, not less than 120 days from the date of this order.

   h. Subject to further order of the Court, no discovery planning meeting or discovery plan is required, and
      the parties may seek discovery at any time permitted by applicable rules of procedure, as if the
      discovery conference provided for in Fed. R. Civ. P. 26(f) had occurred. Disclosures required by Fed.
      R. Civ. P. 26(a)(1) are not required.

   i. Unless otherwise ordered by the Court, all memoranda prepared in anticipation of trial shall be filed and
      served no later than 14 days before the date of trial. An original and two copies shall be filed with the
      court. Briefs not timely filed may not be considered. No reply briefs shall be submitted.

4. The following four rules shall apply to all motions seeking to extend or modify any of the deadlines
   established in this order, or any stipulated scheduling order:

   a. Requests for modification of any time limit or for setover of any trial must be by written motion, even if
      the parties have agreed to the request. The motion shall be supported by an affidavit stating sufficient
      facts demonstrating good cause, appropriate use of prior time and that the relief is being requested at
      the earliest practical time. The affidavit shall indicate the number of prior motions, that the moving party
      has consulted with opposing counsel regarding the request and whether the opposing counsel
      consents or objects to the motion.

   b. Motions to extend time for discovery may be denied, or the time allowed limited, absent a showing that
      the failure to commence or complete discovery is justifiable. If the problem arises from the opposing
      party's failure to comply with a proper demand for discovery, the motion to extend must be
      accompanied by evidence of the demand, and a motion to compel discovery.

   c. Requests for extension of time to complete settlement discussions will be allowed only with respect to
      discovery and pretrial orders. Trials will be delayed only in cases where settlement is agreed to, subject
      to preparation and execution of documentation.

   d. In most cases only one extension will be allowed per party. If an extension is made necessary by the
      failure of a party to provide discovery or respond to communication from opposing counsel, the request
      may be credited against the offending party.

Page 2 of 2                                            ###




                               Case 19-06011-tmr        Doc 14     Filed 03/22/19
